THE LAW OFFICE OF CARLOS M. SANTIAGO
1l Broadway, Suite 615, New York, NY 10004.        P: 212-256-8460 / F: 212-256-8461




                                                                                  December 18, 2019


VIA ECF & EMAIL
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                    Re:      U.S. v Brian Smith
                                                                             19 CR. 131 (PAE)
Dear Judge Engelmayer:

        I represent the defendant, Brian Smith, in the above-referenced matter. Currently, Mr.
Smith’s sentencing is scheduled for January 9, 2020. The purpose of this letter is to
respectfully request a six-week adjournment of Mr. Smith’s sentencing. Probation is currently
scheduled to distribute the first draft of the pre-sentence report on December 28, 2019.
Pursuant to your Honor’s individual rules of practice, counsel’s sentencing submission is due
on December 26, 2019, two days before the disclosure of the pre-sentence report. This is Mr.
Smith’s first request for an adjournment. The Government consents to this request.
Accordingly, it is respectfully requested that the defendant’s sentencing be adjourned to the
week of February 24, 2020, or a date that is convenient to the Court. Counsel has spoken
with the Government and both parties are available the week of February 24, 2020 and the
week of March 2, 2020.

        Your Honor’s consideration of this request is greatly appreciated.



                                                                             Respectfully submitted,

                                                                                       /s/

                                                                             Carlos M. Santiago, Jr.
cc:     All counsel via ECF


                                        Defendant's unopposed request to adjourn
                                        sentencing is granted. Sentencing is adjourned until
                                        March 5, 2020 at 3:30 p.m. SO ORDERED.


                                              PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER 12/23/19
                                              United States District Judge
